United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-10880
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALBION A. NORMAN, JR.,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:03-CR-15-ALL-A
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Albion A. Norman, Jr., was convicted of wire fraud,

transportation of stolen property, engaging in illegal monetary

transactions, and money laundering.    He was sentenced to a 109-

month term of imprisonment and three years of supervised release.

Norman now appeals the 12-month term of imprisonment imposed

following the revocation of his supervised release.     Norman

argues that the district court reversibly erred because the

circumstances of his case do not warrant the term of imprisonment

imposed in his case.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10880
                                -2-

     Although the 12-month term of imprisonment imposed upon

revocation of Norman’s supervised release exceeded the sentencing

range indicated by the policy statements in Chapter Seven of the

United States Sentencing Guidelines, it was less than the

statutory maximum term of imprisonment that the district court

could have imposed.   See 18 U.S.C. § 3583(e)(3).   Accordingly,

Norman’s sentence upon revocation was neither “unreasonable” nor

“plainly unreasonable.”   See United States v. Hinson, 429 F.3d
114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

Norman has not shown error.

     AFFIRMED.